DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 17-21 and 44, in the reply filed on 11/9/21 is acknowledged.
Claims 22-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/21.
Claim Objections
Claims 17-21 and 44 are objected to because of the following informalities:  
In claim 17, it is suggested to add “a” in front of “photovoltaic module” in the first line.
In claims 18-21, it is suggested to add “the” in front of “photovoltaic module” in the first line.
In claim 44, it is suggested to add “a” in front of “building structure” in the first line.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 18 recite the broad recitation “preferably at least 50%” and “a diameter ranging from 100 nm to 1 micron”, and the claim also recites “further preferably at least 75%” and “preferably 300-700 nm, more preferably 400-600 nm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 19 recites the limitation “resin” in line 3. It is unclear what part of the previously recited elements the “resin” is part of without further information in order to understand the metes and bounds of the claim. Clarification is requested. 
Claim 21 recites the limitation “an interior front sheet and interior front encapsulant layer” in line 2. It is unclear the difference between the previously mentioned front sheet and an interior front sheet and the previously mentioned at least one front encapsulation layer and the interior front encapsulant layer. Clarification is requested. 
Additionally, “the front encapsulant” in claim 21 lacks antecedent basis as no front encapsulant was previously established. Claim 17 from which claim 21 depends upon has only 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalkanoglu et al. (US 2010/0282318).
Regarding claim 17, Kalkanoglu discloses photovoltaic module (50) comprising: 
a front sheet (58) arranged on a light incident side of said photovoltaic module; 
a back sheet (64) arranged on an opposite side of said photovoltaic module to said front sheet (see Figure 6); 
a photovoltaic conversion device (52) disposed between said front sheet and said back sheet (see Figure 6); 

wherein said front encapsulation layer comprises a first zone (66) and a second zone (56), said first zone being situated closer to said front sheet than said second zone (see Figure 6), said first zone comprising a higher density of pigment particles than said second zone (encapsulant resin layer 56 is not disclosed to contain pigment, so the first zone of overlay film 66 containing pigment has a higher density of pigment particles).
Regarding claim 20, Kalkanoglu discloses all the claim limitations as set forth above, and further discloses said pigment comprises at least one of:  
zinc-based pigments;
Titanium-based pigments;
Iron-based pigments;
Chromium-based pigments;
Bismuth-based pigments;
Cobalt-based pigments;
Aluminium-based pigments;
Tin-based pigments;
Copper-based pigments (zinc and titanium based pigments; [0025]).
Claim(s) 17, 21, and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balasubramanian et al. (US 2016/0218234).
 claim 17, Balasubramanian discloses photovoltaic module (1200; see Figure 12) comprising: 
a front sheet (1201) arranged on a light incident side of said photovoltaic module (see Figure 12); 
a back sheet (1210) arranged on an opposite side of said photovoltaic module to said front sheet (see Figure 12); 
a photovoltaic conversion device (1208) disposed between said front sheet and said back sheet (see Figure 12); 
at least one front encapsulation layer (1203 and 1207) disposed between said photovoltaic conversion device and said front sheet (see Figure 12) and comprising pigment particles (1204) distributed therein (see Figure 12);
wherein said front encapsulation layer comprises a first zone (1203) and a second zone (1207), said first zone being situated closer to said front sheet than said second zone (see Figure 12), said first zone comprising a higher density of pigment particles than said second zone (encapsulant 1207 is not disclosed to contain pigment, so the first zone of layer 1203 containing pigment has a higher density of pigment particles).
Regarding claim 21, Balasubramanian discloses all the claim limitations as set forth above, and further discloses an interior front sheet and interior front encapsulant layer situated between the front encapsulant and the photovoltaic conversion device (it is disclosed that one or more graphic layers may be disposed on one or more encapsulant layers on the light incident surface of the photovoltaic layer, such that one or more additional layers may be disposed between the one or more graphic layers and the photovoltaic layer ([0064]), which means an 
Regarding claim 44, Balasubramanian discloses all the claim limitations as set forth above, and further discloses building structure comprising at least one photovoltaic module according to Claim 17 (it is disclosed the photovoltaic module can be a rooftop tile; [0092]; see Figure 13A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al. (US 2010/0282318), as applied to claim 17 above, and in view of Kubota (US 6,268,558).
Regarding claim 18, Kalkanoglu discloses all the claim limitations as set forth above, and further discloses the pigment can be nanoparticle titanium dioxide, zinc oxide or colored pigments ([0025]), but the reference does not expressly disclose at least some, preferably at least 50%, further preferably at least 75% of said pigment particles have a diameter ranging from 100 nm to 1 micron, preferably 300-700 nm, more preferably 400-600 nm.
Kubota discloses a pigment-dispersed ink film on the light-receiving surface of a solar panel that maintains a color harmony in design to provide a uniform color on the solar battery surface (C3/L8-L26), wherein the pigment particles can be selected from titanium dioxide, zinc oxide or colored pigments (C8/L4-15) having a mean particle size of about 0.01 to about 0.8 microns (C8/L66-67).

Regarding claim 19, Kalkanoglu discloses all the claim limitations as set forth above, but the reference does not expressly disclose said pigment particles are provided in said front encapsulation layer in a mass concentration ranging from 0.01 to 10 parts per hundred of resin.
Kubota discloses a pigment-dispersed ink film on the light-receiving surface of a solar panel that maintains a color harmony in design to provide a uniform color on the solar battery surface (C3/L8-L26), wherein the pigment particles is about 30 to 500% by weight based on the binder (C9/L1-2) and the amount of the binder and pigment added is about 40 to 180 % by weight based on the dispersing medium (C9/L23-25), which means the amount of pigment particles is about 12 to 900% by weight based on the dispersing medium.
As Kalkanoglu is not limited to any specific examples of pigment particle concentration and as the amount of pigment particle ranging from about 12 to 900% by weight based on the dispersing medium were well known in the art before the effective filing date of the claimed invention, as evidenced by Kubota above, it would have been obvious to one having ordinary 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness, such that “about 12%” disclosed by Kubota overlaps with the claimed 10 parts per hundred of resin. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (US 2016/0218234), as applied to claim 17 above, and in view of Kubota (US 6,268,558).
	Regarding claim 18, Balasubramanian discloses all the claim limitations as set forth above, but the reference does not expressly disclose at least some, preferably at least 50%, further preferably at least 75% of said pigment particles have a diameter ranging from 100 nm to 1 pm, preferably 300-700 nm, more preferably 400-600 nm.
	Kubota discloses a pigment-dispersed ink film on the light-receiving surface of a solar panel that maintains a color harmony in design to provide a uniform color on the solar battery 
As Balasubramanian is not limited to any specific examples of pigment particle diameters and as pigment particle diameters having a mean particle size of about 0.01 to about 0.8 microns were well known in the art before the effective filing date of the claimed invention, as evidenced by Kubota above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a known suitable particle size, including a mean particle size of about 0.01 to about 0.8 microns in the device of Balasubramanian.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 19, Balasubramanian discloses all the claim limitations as set forth above, but the reference does not expressly disclose said pigment particles are provided in said front encapsulation layer in a mass concentration ranging from 0.01 to 10 parts per hundred of resin.
Kubota discloses a pigment-dispersed ink film on the light-receiving surface of a solar panel that maintains a color harmony in design to provide a uniform color on the solar battery surface (C3/L8-L26), wherein the pigment particles is about 30 to 500% by weight based on the binder (C9/L1-2) and the amount of the binder and pigment added is about 40 to 180 % by weight based on the dispersing medium (C9/L23-25), which means the amount of pigment particles is about 12 to 900% by weight based on the dispersing medium.
As Balasubramanian is not limited to any specific examples of pigment particle concentration and as the amount of pigment particle ranging from about 12 to 900% by weight 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness, such that “about 12%” disclosed by Kubota overlaps with the claimed 10 parts per hundred of resin. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 20, Balasubramanian discloses all the claim limitations as set forth above, and further discloses a variety of materials for the ink including metal oxide pigments ([0057]), but the reference does not expressly disclose said pigment comprises at least one of:  Zinc-based pigments;
Titanium-based pigments;
Iron-based pigments;
Chromium-based pigments;
Bismuth-based pigments;

Aluminium-based pigments;
Tin-based pigments;
Copper-based pigments.	
Kubota discloses a pigment-dispersed ink film on the light-receiving surface of a solar panel that maintains a color harmony in design to provide a uniform color on the solar battery surface (C3/L8-L26), wherein the pigment particles can be metal oxides such as titanium oxide and zinc oxide (C8/L4-22).
As Balasubramanian is not limited to any specific examples of pigments and as pigments such as titanium oxide and zinc oxide were well known in the art before the effective filing date of the claimed invention, as evidenced by Kubota above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a known suitable pigment, including metal oxides such as zinc oxide and titanium oxide in the device of Balasubramanian.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721